Case 1:18-cv-00950-LO-JFA Document 725 Filed 01/27/21 Page 1 of 6 PageID# 32307




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

     SONY MUSIC ENTERTAINMENT, et al.,

                         Plaintiffs,                Case No. 1:18-cv-00950-LO-JFA

                 v.

     COX COMMUNICATIONS, INC, et al.,

                         Defendants.


           COX’S EMERGENCY MOTION TO APPROVE SUPERSEDEAS BOND
                    AND STAY EXECUTION PENDING APPEAL

         Defendants Cox Communications, Inc. and CoxCom, LLC (collectively, “Cox”),

 respectfully move under Rule 62(b) of the Federal Rules of Civil Procedure1 to approve a

 supersedeas bond and thereby stay execution of the final judgment pending resolution of Cox’s

 forthcoming appeals. Cox files this Motion on an emergency basis to ensure that the Court has

 adequate time to consider the motion and rule prior to the expiration of the automatic stay under

 Rule 62(a) on February 11, 2021. In the event the Court has not approved the bond prior to the

 expiration of the automatic stay, Cox requests that the Court stay execution of the judgment until

 this motion is resolved plus, in the event the motion is for any reason denied, an additional 14 days

 to allow Cox to submit a revised bond acceptable to the Court.

         Cox has met and conferred with counsel for Plaintiffs in this action, who declined to

 consent to the approval of the proposed bond.




 1
   Unless otherwise stated, all references to “Rules” from here forward are to the Federal Rules of
 Civil Procedure.
Case 1:18-cv-00950-LO-JFA Document 725 Filed 01/27/21 Page 2 of 6 PageID# 32308




                                         BACKGROUND

        On December 19, 2019, the jury returned a verdict against Cox of $1 billion in statutory

 damages. Dkt. No. 669. On January 12, 2021, the Court entered judgment on that verdict, Dkt.

 No. 723, triggering the 30-day automatic stay of execution. The automatic stay will expire after

 February 11, 2021, requiring Cox to obtain a stay to prevent execution on the judgment while

 Cox’s appeal is pending.

                                           ARGUMENT

        Under Rule 62(b), Cox may obtain a stay pending appeal upon providing “a bond or other

 security.” See Fed. R. Civ. P. 62(b). Where a party posts a supersedeas bond sufficient to secure

 a money judgment, stay of execution is not discretionary but is available as “a matter of right.”

 Arban v. West Publishing Co., 345 F.3d 390, 409 (6th Cir. 2003); see also, e.g., Deutsche Bank

 Nat’l Trust Co. v. Cornish, 759 F. Appx. 503, 507 (7th Cir. 2019). That is, “a judgment debtor

 wishing to appeal a judgment is entitled to a stay of the judgment if the debtor provides a

 supersedeas bond.” Alexander v. Chesapeake, Potomac, and Tidewater Books, Inc., 190 F.R.D.

 190, 191-192 (E.D. Va. 1999) (emphasis added); see also ActiveVideo Networks, Inc v. Verizon

 Communications, Inc., 2011 WL 13114930, at *1 (E.D. Va. Oct. 25, 2011). A defendant seeking

 a stay may obtain one by providing a bond “at any time after judgment is entered.” Fed. R. Civ.

 P. 62(b).

        The purpose of the supersedeas bond is to “preserve the status quo while protecting the

 non-appealing party’s rights pending appeal.” ActiveVideo Networks, 2011 WL 13114930, at *1.

 The amount and form of the bond are matters within the court’s discretion. District courts typically

 require the bond to cover the amount of the judgment plus any pre-judgment interest or costs

 awarded and statutory post-judgment interest. See id.



                                                  2
Case 1:18-cv-00950-LO-JFA Document 725 Filed 01/27/21 Page 3 of 6 PageID# 32309




        Here, the Court entered judgment in the amount of $1,000,000,000. It has not awarded

 pre-judgment interest or taxed costs.2 Accordingly, Cox has arranged for a full supersedeas bond

 to secure the full amount of the judgment plus two years of statutory post-judgment interest, to

 compensate Plaintiffs for the delay in execution while appeals are pending. The bond, the form of

 which is attached as Exhibit A, is issued in the amount of $1,002,001,000, which represents the

 judgment amount of $1,000,000,000 plus two years of post-judgment interest at the rate designated

 under 28 U.S.C. §1961(a), compounded annually.3

        The bond is issued by Liberty Mutual Insurance Company, Federal Insurance Company,

 and Pacific Indemnity Company—three reputable commercial sureties who are licensed to do

 business in Virginia4 and hold certificates of authority from the Secretary of the Treasury of the

 United States,5 in compliance with Local Rule 65(A). The form of bond is substantively identical

 to the bond agreed by the parties and approved by this Court in the predecessor BMG litigation.

 See BMG Rights Management (US), LLC v. Cox Communications, Inc., No. 1:14-cv-1611 (E.D.

 Va.), Dkt. Nos. 890 and 890-1 (submitting bond for approval) and Dkt. No. 891 (approving bond).

        The amount and form of the proposed supersedeas bond are sufficient to reliably secure

 Plaintiffs’ interests in the judgment pending resolution of Cox’s appeals.


 2
   If the Court ultimately taxes Cox for Plaintiffs’ costs, Cox will seek to stay the enforcement of
 any payment of those taxed costs based on the current proposed bond or, if necessary, a
 supplemental bond.
 3
   Judgment was entered on January 12, 2021. Section 1961(a) specifies that the applicable
 interest rate is “a rate equal to the weekly average 1-year constant maturity Treasury yield for the
 calendar week preceding the date of the judgment.” 28 U.S.C. § 1961(a). The applicable rate for
 the week ending January 8, 2021 was 0.1%. See https://fred.stlouisfed.org/series/DGS1.
 4
   The sureties’ Virginia business licenses issued by the State Corporation Commission, Bureau
 of Insurance, are attached as Exhibit B.
 5
   The list of federally certified sureties is available at https://www.fiscal.treasury.gov/surety-
 bonds/list-certified-companies.html.


                                                   3
Case 1:18-cv-00950-LO-JFA Document 725 Filed 01/27/21 Page 4 of 6 PageID# 32310




                                          CONCLUSION

        Cox respectfully asks the Court to promptly approve the form of bond and enter the stay

 of execution pending resolution of Cox’s appellate remedies. Upon receipt of such approval, Cox

 will lodge the fully executed bond with the Court. If for any reason the Court has not approved

 the bond prior to the expiration of the automatic stay provided by Rule 62(a), Cox requests that

 the Court stay execution of the judgment until this motion is resolved plus, in the event the motion

 is for any reason denied, an additional 14 days to allow Cox to submit a revised bond acceptable

 to the Court.

 Dated: January 27, 2021                              Respectfully submitted,

                                                      /s/ Thomas M. Buchanan
                                                      Thomas M. Buchanan (VSB No. 21530)
                                                      WINSTON & STRAWN LLP
                                                      1901 L Street NW
                                                      Washington, D.C. 20006
                                                      Tel: (202) 282-5787
                                                      Fax: (202) 282-5100
                                                      Email: tbuchana@winston.com

                                                      Attorney for Defendants Cox
                                                      Communications, Inc. and CoxCom, LLC

 Of Counsel for Defendants

 Michael S. Elkin (pro hac vice)
 Sean R. Anderson (pro hac vice)
 WINSTON & STRAWN LLP
 200 Park Avenue
 New York, NY 10166-4193
 Telephone: (212) 294-6700
 Facsimile: (212) 294-4700
 Email: melkin@winston.com
 Email: sranderson@winston.com

 Jennifer A. Golinveaux (pro hac vice)
 Thomas J. Kearney (pro hac vice)
 WINSTON & STRAWN LLP
 101 California Street, 35th Floor

                                                  4
Case 1:18-cv-00950-LO-JFA Document 725 Filed 01/27/21 Page 5 of 6 PageID# 32311




 San Francisco, CA 94111-5840
 Telephone: (415) 591-1000
 Facsimile: (415) 591-1400
 Email: jgolinveaux@winston.com
 Email: tkearney@winston.com

 Michael L. Brody (pro hac vice)
 WINSTON & STRAWN LLP
 35 W. Wacker Dr.
 Chicago, IL 60601
 Telephone: (312) 558-5600
 Facsimile: (312) 558-5700
 Email: mbrody@winston.com

 Geoffrey P. Eaton (pro hac vice)
 WINSTON & STRAWN LLP
 1901 L Street NW
 Washington, D.C. 20006
 Tel: (202) 282-5705
 Fax: (202) 282-5100
 Email: geaton@winston.com

 Diana Hughes Leiden (pro hac vice)
 WINSTON & STRAWN LLP
 333 S. Grand Avenue, Suite 3800
 Los Angeles, CA 90071
 Telephone: (213) 615-1700
 Facsimile: (213) 615-1750
 Email: dhleiden@winston.com




                                       5
Case 1:18-cv-00950-LO-JFA Document 725 Filed 01/27/21 Page 6 of 6 PageID# 32312




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 27, 2021, the foregoing was filed and served electronically

 by the Court’s CM/ECF system upon all registered users.



                                                      /s/ Thomas M. Buchanan
                                                      Thomas M. Buchanan (VSB No. 21530)
                                                      1901 L Street NW
                                                      Washington, D.C. 20006
                                                      Tel: (202) 282-5787
                                                      Fax: (202) 282-5100
                                                      Email: tbuchana@winston.com

                                                      Attorney for Cox Communications, Inc.
                                                      and CoxCom, LLC




                                                 6
